DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “218” has not been disclosed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 12 line 33, reference character “205b” should be “250b.”


Claim Objections
Claims 3-4, 6, 12 are objected to because of the following informalities:  
Claim 3 recites “the separated routing planes,” which lacks antecedent basis. It appears that the claim should depend upon claim 17 for proper antecedent basis.
Claim 4 recites “the axial level” and “the routing planes,” which lacks antecedent basis. It appears that the claim should depend upon claim 17 for proper antecedent basis.
Claim 6 recites in line 2 “the winding core,” which should be “each of the winding core” as claim 12 recites “a plurality of winding cores.”
Claim 12 last two lines recites “the narrow side,” which should be “a narrow side.”
Claim 12 last line recites “in axial direction,” which should be “in an axial direction.”
Claim 12 third to last line recites “in circumferential direction,” which should be “in a circumferential direction.”
Claim 12 third to last line recite “the winding core,” which should be “each of the winding core” as “a plurality of winding cores” was previously claimed.
Appropriate correction is required.



Reasons for Allowance

Regarding claim 12, the specific limitation of “wherein a lateral side wall of a coil space of the winding core (200) facing in circumferential direction of the stator has an inclination angle (γ) larger than an inclination angle (α) of the narrow side of the coil space facing in axial direction of the stator” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 3-11 and 16-17 are allowable for depending upon claim 12.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See objections to drawings, specification and claims above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINKI CHANG/Examiner, Art Unit 2834            

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834